      Case 2:19-cv-00169 Document 1 Filed on 06/14/19 in TXSD Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

BELINDA CHAPA                                     §
                                                  §
                                                  §
                      Complainant                 §
                                                  §
VS.                                               §    CIVIL ACTION NO. 2:19-cv-00169
                                                  §
HOME DEPOT U.S.A., INC.                           §    JURY TRIAL DEMANDED
                                                  §
                        Defendant                 §


                                   ORIGINAL COMPLAINT

       COMES NOW, Complainant, Belinda Chapa, and files this action against Defendant,

Home Depot, U.S.A. and alleges as follows:

1.0    INTRODUCTION

       1.1     This is a premises liability cause of action arising from severe injuries Complainant,

Belinda Chapa, suffered due to Defendant’s negligent activity at Home Depot Store Number 6564,

in Nueces County, Texas, on or about July 8, 2017.

2.0    PARTIES

       2.1     Complainant, Belinda Chapa, is a resident of Alice, Jim Wells County, Texas.

       2.2     Defendant, Home Depot U.S.A., Inc., is a Delaware Corporation with its principal

place of business in Atlanta, Georgia, and may be served with citation through its Registered

Agent, Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company, 211

E. 7th Street, Suite 620, Austin, TX 78701.

3.0    JURISDICTION

       3.1     This Court has original jurisdiction of this action under 28 U.S.C., § 1332.



ORIGINAL COMPLAINT                            Page 1 of 8
      Case 2:19-cv-00169 Document 1 Filed on 06/14/19 in TXSD Page 2 of 8



       3.2     Defendant, Home Depot U.S.A., Inc. (“Home Depot”), is a Delaware corporation

with its principal place of business in some state other than Texas, thereby creating a diversity of

citizenship between Complainant and Defendant.

       3.3     The amount in controversy, exclusive of interest and costs, exceeds the sum of

$75,000.00.

4.0    VENUE

       4.1     The United States District Court, Southern District of Texas, Corpus Christi

Division, maintains jurisdiction over the following Texas counties: Aransas, Bee, Brooks, Duval,

Jim Wells, Kenedy, Kleberg, Live Oak, Nueces and San Patricio.

       4.2     Venue is proper in the United States District Court, Southern District of Texas,

Corpus Christi Division because a substantial part of the events giving rise to the claim made the

basis of this cause of action occurred in Nueces, County, Texas, which lies in the Southern District

of Texas pursuant to 28 U.S.C. § 1391(b)(2).

5.0    FACTS

       5.1     On Saturday, July 8, 2017, at approximately 12:00 p.m., Belinda Chapa (“Ms.

Chapa”), went to the Home Depot Store No. 6564, located in Corpus Christi, Nueces County,

Texas, to shop for goods. At that same time, a Home Depot employee, who is believed to be named,

“Myrissa,” was transporting items loaded onto a Milwaukee steel platform truck inside the Home

Depot Store. The platform truck was loaded with items that included a 9.5-foot Ryobi Pole Saw

that weighed approximately 8.6 lbs. The Ryobi pole saw was out of its original packaging and the

Home Depot employee transported the pole saw in a standing/vertical position, lodged into an

opening of a ‘microwave oven’ frame. See Exhibit A attached hereto, which is a post-incident




ORIGINAL COMPLAINT                           Page 2 of 8
      Case 2:19-cv-00169 Document 1 Filed on 06/14/19 in TXSD Page 3 of 8



photograph depicting the load of merchandise “Myrissa” was transporting when the incident

occurred.

       5.2     During the process of pulling the loaded platform truck through aisle no. 1,

“Myrissa” lost control of the Ryobi pole saw. The top end of the Ryobi pole saw suddenly and

unexpectedly fell rapidly towards the floor, and, within a matter of milliseconds, the top end of the

9.5-inch, 8.6 lb. pole saw violently slammed onto the right side of Ms. Chapa’s head. The impact

from the pole saw striking Ms. Chapa’s head caused a loud “smack” sound. At the time of the

impact, Ms. Chapa, her fiancé, Mr. Efrain Ramirez, and a family friend, Mr. Rudy Estringel, were

standing in the interior of aisle no. 1 looking at barbeque pits on display.

       5.3     Prior to the incident, Ms. Kristian Browning, Ms. Chapa’s daughter, was standing

in the middle of the aisle when “Myrissa” moved the loaded platform truck toward her. Ms.

Browning saw “Myrissa” pulling the platform cart with her right hand and looking down at a cell

phone that “Myrissa” was holding with her left hand. “Myrissa” was clearly distracted by her cell

phone use and almost struck Ms. Browning with the moving platform truck. A second later, Ms.

Browning heard the pole saw fall and strike Ms. Chapa on the head.

       5.4     Ms. Chapa briefly lost consciousness after the pole saw crashed into her head.

Thankfully, Mr. Ramirez, was standing next to Ms. Chapa and was able to catch her to prevent her

from falling to the ground. Ms. Chapa experienced a “burning sensation and stinging pain” in

head. A Home Depot manager-on-duty escorted Ms. Chapa to a back room where he had Ms.

Chapa provide a written customer incident statement. He also gave her some water while she

prepared her statement of the incident. Mr. Ramirez and Ms. Browning also filled out witness

statements about the incident.




ORIGINAL COMPLAINT                            Page 3 of 8
       Case 2:19-cv-00169 Document 1 Filed on 06/14/19 in TXSD Page 4 of 8



       5.5     Afterwards, Ms. Chapa was immediately taken to Physicians Premier Emergency

in Corpus Christi, Texas, where she was treated for a head injury. The injuries and consequences

include, but are not limited to: traumatic brain injury, loss of memory, forgetfulness, dizziness,

difficulty “finding words”, emotional instability and head pain. Since the event, Ms. Chapa’s

diminished executive skills and cognitive abilities have impaired her ability to live her life as she

knew it before her traumatic brain injury.

       5.6     At the time of the incident, Ms. Chapa was a well-respected nurse in Alice, Jim

Wells County, Texas. Due to the consequences of her traumatic brain injury, Ms. Chapa could not

function as an effective nurse and has been unable to return to the nursing profession.

       5.7     The serious injuries and damages suffered by Ms. Chapa as a result of this incident

were proximately caused by the negligence of Home Depot and its employee(s) as set forth herein.

6.0    CAUSE OF ACTION

       a.      Vicarious Liability

       6.1     Home Depot was the employer of the employee who was transporting the pole saw

that fell and struck Ms. Chapa on the head. The employee was acting in the course and scope of

her employment with, on behalf of, and in furtherance of Home Depot’s business at the time of

the incident. Home Depot is vicariously liable in this cause of action, as a matter of law, for any

and all negligence of their employee, pursuant to the doctrine of respondeat superior under Texas

law.

       b.      Negligence

       6.2     Home Depot owned, possessed, and/or controlled the premises at 13202 Leopard

Street, Corpus Christi, Texas, 78410, in Nueces County, Texas, where the incident made the basis

of this cause of action occurred.



ORIGINAL COMPLAINT                           Page 4 of 8
      Case 2:19-cv-00169 Document 1 Filed on 06/14/19 in TXSD Page 5 of 8



       6.3     Ms. Chapa was an invitee on July 8, 2017, when Ms. Chapa entered Home Depot’s

premises at Home Depot’s invitation for their mutual economic benefit.

       6.4     Home Depot also owed a duty of ordinary care to Ms. Chapa and other customers

to undertake its business activities within the store in a safe manner. Home Depot also owed a

duty of ordinary care to Ms. Chapa and other customers to properly hire, train and supervise its

employees to undertake work activities and duties in a safe manner. This included those employees

tasked with transporting merchandise within its store on July 8, 2017.

       6.5     Home Depot directly breached its duty of ordinary care to Ms. Chapa through the

following acts and/or omissions:

               a.     Failing to establish policies and procedures for the safe transport of
                      merchandise inside the store;

               b.     Failing to properly hire, train and/or supervise employees tasked with safely
                      securing and transporting merchandise within its store on July 8, 2017;

               c.     Failing to properly train and/or supervise its employees on safety while
                      working around customers;

               d.     Failing to properly train and/or supervise employees to ensure that items in
                      transport within the customer areas are safely secured to prevent struck-by
                      or caught-between hazards;

               e.     Failing to protect customers and other employees from struck-by hazards;

               f.     Undertaking an activity that created a hazard for customers and other
                      employees;

               g.     Directing and/or performing work in an unsafe manner that subjected
                      customers to an unreasonable risk of harm;

               h.     Failing to provide employees with proper equipment to safely perform work
                      activities; and

               i.     Allowing employees to use their cellular phone devices while performing
                      work activities.




ORIGINAL COMPLAINT                          Page 5 of 8
      Case 2:19-cv-00169 Document 1 Filed on 06/14/19 in TXSD Page 6 of 8



       6.6     Home Depot’s employee, “Myrissa,” breached the same duties owed to Ms. Chapa

by:

               a.     Failing to use safe means and methods to transport the subject 9.5-foot, 8.6
                      lb. Ryobi Pole Saw within Home Depot’s store to prevent injury to
                      customers and/or other employees;

               b.     If policies and procedures were established for the safe transport of
                      merchandise inside the store, failing to follow the established policies and
                      procedures for the safe transport of merchandise; and

               c.     Choosing to move an unstable and unsecured load of merchandise in a
                      location already occupied by customers;

               d.     Failing to wait until customers left the aisle to transport merchandise;

               e.     Failing to close the aisle so that she could restock items; and

               f.     Failing to use proper equipment to ensure safe performance of work
                      activities.

       6.7     The incident was foreseeable to Home Depot and its employee, particularly because

the load was unstable and unsecured. As depicted in Exhibit A attached hereto, the load of

merchandise included an unknown item enclosed in a large card board box, a microwave oven (out

of its original box), a display box of water hose nozzles, two empty Ryobi Pole Saw boxes, and a

fully assembled 9.5-foot, 8.6 lb. Ryobi Pole Saw. The mere size and weight of the assembled

Ryobi Pole Saw - if carried by hand - did not allow any margin for error – much less if handled or

transported improperly as part of an unsecure load.

       6.8     Home Depot and its employee’s negligence was a proximate cause of Ms. Chapa’s

injuries and damages as set forth herein.

7.0    DAMAGES

       7.1     As a result of Defendant, Home Depot’s negligence, Complainant, Belinda Chapa,

suffered the following damages:



ORIGINAL COMPLAINT                          Page 6 of 8
      Case 2:19-cv-00169 Document 1 Filed on 06/14/19 in TXSD Page 7 of 8



               a.      Medical expenses in the past;

               b.      Medical expenses that, in reasonable probability, she will suffer in the
                       future;

               c.      Loss of earning capacity in the past;

               d.      Loss of earning capacity that, in reasonable probability, she will suffer in
                       the future;

               e.      Physical impairment in the past;

               f.      Physical impairment that, in reasonable probability, she will suffer in the
                       future;

               g.      Mental impairment in the past;

               h.      Mental impairment that, in reasonable probability, she will suffer in the
                       future;

               i.      Pain and suffering in the past;

               j.      Pain and suffering that, in reasonable probability, she will suffer in the
                       future;

               k.      Mental anguish in the past; and

               l.      Mental anguish, that in reasonable probability, she will suffer in the future.

8.0    JURY TRIAL

       8.1     Complainant hereby requests a trial by jury, pursuant to the United States

Constitution 7th Amendment.

9.0    PRAYER

       9.1     WHEREFORE, PREMISES CONSIDERED, Complainant respectfully requests

that Defendant be served with citation and after a jury trial herein, Complainant has and recovers

against Defendant the following relief:

               a.      Judgment against Defendant for all of Complainant’s actual damages as
                       determined by the evidence;

               b.      Pre-judgment and post-judgment interest as provided by law;

ORIGINAL COMPLAINT                           Page 7 of 8
    Case 2:19-cv-00169 Document 1 Filed on 06/14/19 in TXSD Page 8 of 8



           c.   Costs of court as provided by law; and

           d.   Such other relief to which Complainant may be entitled.

                                      Respectfully submitted,


                                      ERSKINE & BLACKBURN, L.L.P.


                                   By: /s/ Blake C. Erskine, Jr.
                                     BLAKE C. ERSKINE, JR.
                                     Federal Bar No. 27042
                                     State Bar of Texas No. 00786383
                                     Email: berskine@erskine-blackburn.com

                                      CHARLIE GARCIA
                                      State Bar of Texas No. 24069755
                                      Email: cgarcia@erskine-blackburn.com

                                      TIMOTHY B. MOSS
                                      State Bar of Texas No. 24070304
                                      Email: tmoss@erskine-blackburn.com

                                      6618 Sitio del Rio Blvd., Building C-101
                                      Austin, Texas 78730
                                      Telephone (512) 684-8900
                                      Facsimile (512) 684-8920

                                      ATTORNEYS FOR COMPLAINANT




ORIGINAL COMPLAINT                   Page 8 of 8
